STATEMENT OF ADDITIONAL INFORMATIONApril 1, 2013, as revised or amended May 1, 2013, July 1, 2013, August 1, 2013, September 1, 2013, October 1, 2013, November 15, 2013, December 1, 2013, February 1, 2014 and March 1, 2014This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com, or call 1-800-DREYFUS (inside the U.S. only).The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Institutional Cash Advantage Funds ICAF Dreyfus Institutional Cash Advantage Fund DICAF Administrative Advantage/DDTXX April 30th September 1st Participant Advantage/DPTXX Institutional Advantage/DADXX Investor Advantage/DIVXX Dreyfus Institutional Preferred Money Market Funds IPMMF Dreyfus Institutional Preferred Money Market Fund DIPMMF Prime/N/A March 31st August 1st Reserve/DRSXX Dreyfus Institutional Preferred Plus Money Market Fund DIPPMMF N/A March 31st August 1st Dreyfus Institutional Reserves Funds IRF Dreyfus Institutional Reserves Money Fund DIRMF Institutional/DSVXX December 31st May 1st Hamilton/DSHXX Agency/DRGXX Premier/DERXX Classic/DLSXX Dreyfus Institutional Reserves Treasury Fund DIRTF Institutional/DNSXX December 31st May 1st Hamilton/DHLXX Agency/DGYXX Premier/DRRXX Classic/DSSXX Dreyfus Institutional Reserves Treasury Prime Fund DIRTPF Institutional/DUPXX December 31st May 1st Hamilton/DHMXX Premier/DMEXX GRP110-SAI-0314 Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Investment Grade Funds, Inc. DIGF Dreyfus Inflation Adjusted Securities Fund DIASF Investor/DIAVX July 31st December 1st Class I/DIASX** Class Y/DAIYX Dreyfus Intermediate Term Income Fund DITIF Class A/DRITX July 31st December 1st Class C/DTECX Class I/DITIX Class Y/DITYX Dreyfus Short Term Income Fund DSTIF Class D/DSTIX July 31st December 1st Class P/DSHPX Dreyfus Liquid Assets, Inc. DLA Class 1/DLAXX December 31st May 1st Class 2/DLATX Dreyfus Opportunity Funds DOF Dreyfus Natural Resources Fund DNRF Class A/DNLAX September 30th February 1st Class C/DLDCX Class I/DLDRX Dreyfus Premier Short-Intermediate Municipal Bond Fund PSIMBF Dreyfus Short-Intermediate Municipal Bond Fund DSIMBF Class A/DMBAX March 31st July 1st Class D/DSIBX Class I/DIMIX Class Y/DMYBX Dreyfus Short Duration Bond Fund*** SDBF Class D/DSDDX November 30th November 15th Class I/DSIDX Class Y/DSYDX Class Z/DSIGX Dreyfus Worldwide Dollar Money Market Fund, Inc. WDMMF DWDXX October 31st March 1st The Dreyfus Fund Incorporated DF DREVX December 31st May 1st The Dreyfus Third Century Fund, Inc. DTCF Class A/DTCAX May 31st October 1st Class C/DTCCX Class I/DRTCX Class Z/DRTHX *Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year, except that, for funds with fiscal years ended November 30th and December 31st, "last fiscal year" means the fiscal year ended in 2012.**Effective July 1, 2013, Institutional shares of DIASF were redesignated as Class I shares.***Effective November 15, 2013, the fund changed its name from Dreyfus Short-Intermediate Government Fund and adopted a multi-class structure. TABLE OF CONTENTSPART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-5 Board Members' and Officers' Fund Share Ownership I-5 Board Members' Compensation I-6 OFFICERS I-8 CERTAIN PORTFOLIO MANAGER INFORMATION I-10 MANAGER'S COMPENSATION I-12 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-12 OFFERING PRICE I-14 RATINGS OF MUNICIPAL BONDS I-15 RATINGS OF CORPORATE DEBT SECURITIES I-15 SECURITIES OF REGULAR BROKERS OR DEALERS I-15 COMMISSIONS I-17 PORTFOLIO TURNOVER VARIATION I-18 SHARE OWNERSHIP I-19 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Purchase of Institutional Money Funds II-1 Dreyfus TeleTransfer Privilege II-1 Reopening an Account II-2 Information Regarding the Offering of Share Classes II-2 Class A II-2 Right of Accumulation II-3 HOW TO REDEEM SHARES II-3 Wire Redemption Privilege II-4 SHAREHOLDER SERVICES II-4 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-6 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-10 Funds other than Money Market Funds II-11 Money Market Funds II-18 INVESTMENT RESTRICTIONS II-20 Fundamental Policies II-20 Nonfundamental Policies II-27 Policies Related to Fund Names II-30 DIVIDENDS AND DISTRIBUTIONS II-31 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-31 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-33 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-33 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Purchase of Institutional Money Funds and Cash Management Funds (not applicable to Institutional Direct accounts) III-1 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Federal Funds III-2 Dreyfus TeleTransfer Privilege III-2 Reopening an Account III-2 Multi-Class Funds III-3 Converting Shares III-6 Taxpayer ID Number III-7 Frequent Purchases and Exchanges (non-money market funds only) III-7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-7 Redemption Fee III-8 Contingent Deferred Sales Charge - Multi-Class Funds III-8 Class C III-8 Waiver of CDSC III-9 Redemption Through an Authorized Entity III-9 Checkwriting Privilege III-9 Wire Redemption Privilege III-10 Redemption through Compatible Automated Facilities III-10 Dreyfus TeleTransfer Privilege III-10 Reinvestment Privilege III-11 Share Certificates; Medallion Signature Guarantees III-11 Redemption Commitment III-11 Suspension of Redemptions III-11 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-12 Exchanges III-12 Fund Exchanges III-12 Dreyfus Auto-Exchange Privilege III-13 Dreyfus Automatic Asset Builder® III-14 Dreyfus Government Direct Deposit Privilege III-14 Dreyfus Payroll Savings Plan III-14 Dreyfus Dividend Options III-14 Dreyfus Dividend Sweep III-14 Dreyfus Dividend ACH III-14 Automatic Withdrawal Plan III-14 Letter of Intent - Class A Shares III-15 Corporate Pension/Profit-Sharing and Retirement Plans III-16 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-16 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-16 All Funds other than Money Market Funds III-17 Equity Securities III-17 Common Stock III-17 Preferred Stock III-17 Convertible Securities III-18 Warrants III-18 IPOs III-18 Fixed-Income Securities III-19 U.S. Government Securities III-20 Corporate Debt Securities III-21 Ratings of Securities; Unrated Securities III-21 High Yield and Lower-Rated Securities III-21 Zero Coupon, Pay-In-Kind and Step-Up Securities III-23 Inflation-Indexed Securities III-23 Variable and Floating Rate Securities III-24 Loans III-25 Participation Interests and Assignments III-27 Mortgage-Related Securities III-28 Asset-Backed Securities III-32 Collateralized Debt Obligations III-33 Municipal Securities III-33 Taxable Investments (municipal or other tax-exempt funds only) III-38 Funding Agreements III-38 Real Estate Investment Trusts (REITs) III-39 Money Market Instruments III-39 Bank Obligations III-39 Repurchase Agreements III-39 Commercial Paper III-39 Foreign Securities III-39 Emerging Markets III-40 Brazil III-41 Certain Asian Emerging Market Countries III-41 India III-42 Depositary Receipts and New York Shares III-43 Sovereign Debt Obligations III-44 Eurodollar and Yankee Dollar Investments III-45 Investment Companies III-46 Private Investment Funds III-46 Exchange-Traded Funds (ETFs) III-46 Exchange-Traded Notes III-47 Derivatives III-47 Futures Transactions III-49 Options III-51 Swap Transactions III-51 Contracts for Difference III-53 Credit Linked Securities III-54 Credit Derivatives III-54 Structured Securities and Hybrid Instruments III-54 Exchange-Linked Notes III-55 Participatory Notes III-55 Custodial Receipts III-55 Combined Transactions III-56 Future Developments III-56 Foreign Currency Transactions III-56 Commodities III-57 Short-Selling III-58 Lending Portfolio Securities III-58 Borrowing Money III-59 Borrowing Money for Leverage III-59 Reverse Repurchase Agreements III-59 Forward Commitments III-59 Forward Roll Transactions III-60 Illiquid Securities III-60 Illiquid Securities Generally III-60 Section 4(2) Paper and Rule 144A Securities III-60 Non-Diversified Status III-61 Investments in the Technology Sector III-61 Investments in the Real Estate Sector III-61 Investments in the Natural Resources Sector III-62 Money Market Funds III-62 Ratings of Securities III-62 Treasury Securities III-62 U.S. Government Securities III-63 Repurchase Agreements III-63 Bank Obligations III-64 Bank Securities III-65 Floating and Variable Rate Obligations III-65 Participation Interests III-65 Asset-Backed Securities III-65 Commercial Paper III-65 Investment Companies III-65 Foreign Securities III-65 Municipal Securities III-66 Derivative Products III-66 Stand-By Commitments III-66 Taxable Investments (municipal or other tax-exempt funds only) III-66 Illiquid Securities III-66 Borrowing Money III-66 Reverse Repurchase Agreements III-67 Forward Commitments III-67 Interfund Borrowing and Lending Program III-67 Lending Portfolio Securities III-67 RATING CATEGORIES III-67 S&P III-67 Long-Term Issue Credit Ratings III-67 Short-Term Issue Credit Ratings III-68 Municipal Short-Term Note Ratings Definitions III-69 Moody's III-70 Long-Term Obligation Ratings and Definitions III-70 Short-Term Ratings III-70 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-70 Fitch III-71 Corporate Finance Obligations  Long-Term Rating Scales III-71 Structured, Project & Public Finance Obligations  Long-Term Rating Scales III-72 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-73 DBRS III-73 Long Term Obligations III-73 Commercial Paper and Short Term Debt III-74 ADDITIONAL INFORMATION ABOUT THE BOARD III-75 Boards' Oversight Role in Management III-75 Board Composition and Leadership Structure III-75 Additional Information About the Boards and Their Committees III-75 MANAGEMENT ARRANGEMENTS III-76 The Manager III-76 Sub-Advisers III-76 Portfolio Allocation Manager III-77 Portfolio Managers and Portfolio Manager Compensation III-77 Certain Conflicts of Interest with Other Accounts III-83 Code of Ethics III-84 Distributor III-85 Transfer and Dividend Disbursing Agent and Custodian III-85 Funds' Compliance Policies and Procedures III-86 DETERMINATION OF NAV III-86 Valuation of Portfolio Securities (funds other than money market funds) III-86 Valuation of Portfolio Securities (money market funds only) III-87 Calculation of NAV III-87 Expense Allocations III-87 NYSE and Transfer Agent Closings III-88 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-88 Funds Other Than Money Market Funds III-88 Money Market Funds III-88 TAXATION III-89 Taxation of the Funds III-89 Taxation of Fund Distributions (Funds Other Than Municipal or Other Tax-Exempt Funds) III-90 Sale, Exchange or Redemption of Shares III-92 PFICs III-93 Non-U.S. Taxes III-93 Foreign Currency Transactions III-93 Financial Products III-94 Payments with Respect to Securities Loans III-94 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities III-94 Inflation-Indexed Treasury Securities III-94 Certain Higher-Risk and High Yield Securities III-94 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-95 Investing in Mortgage Entities III-95 Tax-Exempt Shareholders III-96 Backup Withholding III-96 Foreign (Non-U.S.) Shareholders III-96 The Hiring Incentives to Restore Employment Act III-97 Possible Legislative Changes III-98 Other Tax Matters III-98 PORTFOLIO TRANSACTIONS III-99 Trading the Funds' Portfolio Securities III-99 Soft Dollars III-101 IPO Allocations III-102 Disclosure of Portfolio Holdings III-102 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-103 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-104 Massachusetts Business Trusts III-104 Fund Shares and Voting Rights III-104 GLOSSARY III-105 PART IBOARD INFORMATIONInformation About Each Board Member's Experience, Qualifications, Attributes or SkillsBoard members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166.Independent Board Members NameYear of BirthPosition1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino1943Chairman of the Board Corporate Director and Trustee CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997 - present)The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000 - 2010)Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005 - 2009) Whitney I. Gerard 1934Board Member Partner in the law firm of Chadbourne & Parke LLP N/A Nathan Leventhal 1943Board Member Chairman of the Avery Fisher Artist Program Commissioner, NYC Planning Commission (2007 - 2011) Movado
